           Case 8:17-cv-03501-PWG Document 10 Filed 05/15/19 Page 1 of 1


                                UNITED STATES DISTRICT COURT
                                    DISTRICT OF MARYLAND
         CHAMBERS OF                                                       6500 CHERRYWOOD LANE
        PAUL W. GRIMM                                                    GREENBELT, MARYLAND 20770
 UNITED STATES DISTRICT JUDGE                                                     (301) 344-0670
                                                                                (301) 344-3910 FAX



                                      May 13,2019

RE: United States of America v. $48,382 in U.S. Currency
    Case No.: PWG-17-3501
                                    LETTER ORDER

         The Government filed a Complaint for Forfeiture against $48,382 in U.S. Currency
("Defendant Currency") on November 22, 2017. ECF No.1. The Government had seized the
Defendant Currency "from Julio Rene Landaverry-Rosa during the execution of a search and
seizure warrant at 8127 15th Avenue, #213, Hyattsville, Maryland." Gov't Mot. to Strike 1, ECF
NO.6. According to the Government, the Defendant Currency "is subject to forfeiture because it
is currency that was furnished or intended to be furnished in exchange for a controlled substl:mce,
or constituted proceeds traceable to an exchange of controlled substances or moneys used to
facilitate a violation of the Controlled Substances Act." Id
         Claimant Alba Ramirez filed a Seized Asset Claim Form regarding the Defendant Curr~ncy
on January 29,2018, ECF NO.4, but despite reminders from the Government, see ECF Nos. 6-1,
6-3, she did not tile an Answer. On this basis, the Government filed a Motion to Strike her Claim.
Form, contending that, pursuant to Supplemental Rule G(5)(b), a claim cannot be filed without an
Answer. Gov't Mot. to Strike 2. In response, Ms. Ramirez filed "correspondence" entirely in
Spanish. ECF NO.7. I directed Ms. Ramirez to resubmit her filing in English by November 8,
2018. On October 31, 2018, Ms. Ramirez filed a declaration, explaining how she earned the
defendant currency and the nature of her relationship with Julio Rene Landaverry-Rosa, with
whom she lived at the address where Government seized the Defendant Currency. ECF NO.9.
         I construe Ms. Ramirez's declaration to be an Answer. See Fed. R. Civ. P. 1. Because Ms.
Ramirez has filed an Answer, the Government's Motion to Strike, ECF No.6, IS DENIED. The
Government shall file a proposed discovery schedule by May 28,


                                                           /S/
                                                     Paul W. Grimm
                                                     United States District Judge


lyb
